     Case 2:15-cr-00100-EEF-JCW Document 521 Filed 04/12/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                   *      CRIMINAL DOCKET NO. 15-100

versus                                     *      SECTION L               MAG. 2

WALTER P. REED                             *      VIOLATIONS:             18 U.S.C.§2
STEVEN P. REED                                                            18 U.S.C.§371
                                           *                              18 U.S.C.§1341
                                                                          18 U.S.C.§1343
                                           *                              18 U.S.C.§1956
                                                                          26 U.S.C.§7206(1)
*        *     *      *      *      *     *    *         *      *         *      *      *
                                          ORDER

         Considering the foregoing Motion for Extension and the representation of a

definitive surgery date and the lack of opposition from the United States Attorney;

         IT IS ORDERED that Walter Reed’s reporting date be extended to May 17, 2019.
                                                    April
         New Orleans, Louisiana this _____ day of ______________, 2019.



                               _______________________
                            HONORABLE ELDON E. FALLON
